DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 9, 12, 14-15 and 17-20 have been amended and claim 21 has been added and claims 16 has been cancelled. Claims 1-15 and 17-21 are currently pending. Applicant’s amendments, with respect to claims 1 and 19-20, overcome §102 rejections to the claims. The 102 rejections have been withdrawn.

Response to Arguments
  Applicant’s arguments, filed on 02/02/2022, with respect to the rejection(s) of claim(s) 1 and 19-20 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Philips ‘001 in view of Obaidi ‘981.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-3, 9-11, 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., US-20140047001-A1 (hereinafter “Phillips ‘001”) in view of Obaidi et al., US-20170012981-A1 (hereinafter “Obaidi ‘981”).
Per claim 1 (independent):
Phillips ‘001 discloses: A method comprising: receiving, by a processing system including at least one processor, a task request for a user of the processing system from a requesting party, wherein the requesting party is a party other than the user, and (FIG. 5, [0066], a user may be able to set permission and privacy permissions that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users or all users who request the information; [0067], if the incoming communication (sent by a requesting party) included "Where are you?" (task request) and the receiving user (user) has given permission to share the user's location, the virtual agent may query the location sensor of the electronic device to determine the location of the user. The process may then proceed to act 520 where a response communication is sent to the virtual agent that sent the incoming communication.); 
wherein the user is unavailable to respond to the task request when the task request is received (FIG. 4, [0050], one or more tasks may be delegated to a virtual agent such that communication between the virtual agent of one user and the virtual agent of one or more other users occurs in the background with or without intervening input from the users associated with the virtual agents; [0058], it is determined by the virtual agent associated with the receiving electronic device whether the user (user) is currently available.; [0059], the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to task request) that is convenient for both users … the virtual agents for the two users may send one or more further communications to negotiate a time that is mutually acceptable to both users based on their scheduling information.);
identifying, by the processing system, a trust profile for the requesting party, wherein the trust profile specifies conditions under which the requesting party is permitted to access information and perform actions relating to a plurality of automated systems that is accessible to the processing system (FIG. 5, [0060], a user may configure a virtual agent to respond to certain incoming messages in a different way than other incoming messages … if the incoming message is from a user that is recognized by the virtual agent as one of the receiving user's contacts, the virtual agent may be instructed to communicate with the sending user's virtual agent to reschedule the communication at a mutually acceptable time … if the incoming message is from a user that is not in the receiving user's contact the virtual agent may be instructed not to reschedule the communication.; [0066], a user may be able to set permission and privacy permissions (trust profile) that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users (requesting party) or all users who request the information.; [0067], if the incoming communication included "Where are you?" and the receiving user has given permission to share the user's location, the virtual agent may query the location sensor of the electronic device to determine the location of the user. The process may then proceed to act 520 where a response communication is sent to the virtual agent that sent the incoming communication.; [0069], multiple requests … such as “Has my wife left the office yet? Please let me know when she will be home and let me know when she is five minutes away.”; Note that multiple requests would be processed as the example in [0069], including the determination of the wife’s current location, the estimation on when a plurality of automated systems (see [0069-0071]).);
identifying, by the processing system, a first automated system to access to fulfill the task request, wherein the first automated system is one of the plurality of automated systems, and wherein the trust profile is separate from the first automated system ([0051], the task assigned to the virtual agent may be to manage a user's events and appointments included in scheduling information for the user … monitor may be whether the user is likely to be late for a scheduled event …  the virtual agent associated with a first user may interact with user data for the first user to determine that the first user has a lunch meeting (first automated system) scheduled with a second user at 12:00 pm at a particular restaurant. The virtual agent may also determine the first user's location (second automated system) using, for example, a location sensor included in the first user's electronic device.; [0066], a user may be able to set permission and privacy permissions that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users or all users who request the information.);
determining, by the processing system, that the trust profile for the requesting party permits an access to the first automated system; and fulfilling in response to the determining, by the processing system, the task request on behalf of the user via the first automated system (FIG. 5, [0066], a user may be able to set permission and privacy permissions (trust profile) that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users (requesting party) or all users who request the information.; [0067], if the incoming communication included "Where are you?" and the receiving user has given permission to share the user's location, the virtual agent may query the location sensor of the electronic device to determine the location of the user. The process may then 
identifying, by the processing system, a second automated system to access to fulfill the task request, wherein the second automated system is one of the plurality of automated systems; fulfilling … the task request on behalf of the user via the first automated system and the second automated system ([0051], the task assigned to the virtual agent may be to manage a user's events and appointments included in scheduling information for the user … monitor may be whether the user is likely to be late for a scheduled event …  the virtual agent associated with a first user may interact with user data for the first user to determine that the first user has a lunch meeting (first automated system) scheduled with a second user at 12:00 pm at a particular restaurant. The virtual agent may also determine the first user's location (second automated system) using, for example, a location sensor included in the first user's electronic device.; [0066], a user may be able to set permission and privacy permissions that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users or all users who request the information.).
Phillips ‘001 does not disclose but Obaidi ‘981 discloses: determining, by the processing system, that the trust profile for the requesting party does not permit an access to the second automated system; submitting, by the processing system in response to the determining that the trust profile for the requesting party does not permit the access to the second automated system, a request to override the trust profile; and fulfilling, by the processing system in response to the determining that the trust profile for the requesting party permits the access to the first automated system and a grant of an authorization to override the trust profile in response to the request to override the trust profile, the task request … (FIGS. 1-2, [0013], a trust policy (trust profile) may include one or more rules (a.k.a. trust policy rules) for managing access permissions of an application, e.g. Social App (automated system), to various components of the telecommunication devices 102; [0016], the trust policy rules may be set to differ across different user telecommunication devices 102 (requesting party) and/or different applications 120 & 124. For example, while one or more trust policy rules for a particular device may deny Social App 120 access to the location determining component, the trust policy for that device may include other trust rules which allow the Map Application 122 to access the location determining component.; [0017], the trust policy rules may be set to differ across different user telecommunication devices 102  … while the trust policy rules for Dad's Phone and Mom's Phone are identical, a user has selected alternative trust policy rules for Child's Phone; [0021], the access attempt notification 204 may provide one or more selectable options 206 for managing the trust policy in view of the current access attempt … an option to update the current trust policy (a grant of an authorization to override the trust profile) to permit the current request ( e.g. "Allow Social App to listen"); FIG. 6, [0045], At decision block 602, a determination is made as to whether the trust policy 336 (which may have been deemed to conflict with the registered permissions 402) conflicts (not permit an access to the second automated system) with one or more terms of an end user license agreement (EULA); [0046], a user may be presented with an option to update the trust policy to allow the source to access the particular hardware component that the source has attempted to access (submitting … a request to override the trust profile ) … In a scenario wherein the user elects to permit access (a grant of an authorization to override the trust profile), the process 600 may proceed to block 518 at which the source is enabled to access the hardware.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips ‘001 with the providing of an option to update a trust policy for overriding registered permissions (or EULA) when the conflict happens between the trust policy and the registered permissions as taught by Obaidi ‘981 because it would give much flexibility to a 

Per claim 2 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 discloses: The method of claim 1, wherein the task request comprises a request to perform at least one action via the first automated system ([0067], “if the incoming communication included "Where are you?" and the receiving user has given permission to share the user's location, the virtual agent may query the location sensor of the electronic device to determine the location of the user. The process may then proceed to act 520 where a response communication is sent to the virtual agent that sent the incoming communication”).

Per claim 3 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 discloses: The method of claim 1, wherein the task request comprises a query for information associated with the user, wherein the fulfilling the task request comprises: 
Obtaining, by the processing system, the information from the first automated system when it is determined that the trust profile for the requesting party permits the access to the first automated system; and fulfilling, by the processing system, the query for the requesting party in accordance with the information that is obtained from the first automated system (FIG. 5, [0066], “a user may be able to set permission and privacy permissions that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users or all users who request the information”; [0067], “if the incoming communication included "Where are you?" and the receiving user has given permission to share the user's location, the virtual agent may query the location sensor of the electronic device to determine the location of the user. The process may then proceed to act 520 where a response communication is sent to the virtual agent that sent the incoming communication” where the user (requesting party) sending incoming communication can ask a location (task request) of the receiving user (user) and then the virtual agent of the receiving user would determine the location of the user based on a permission to share the user’s location with a particular user (requesting party) and send the response to the sending user on behalf of the user.).

Per claim 9 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 discloses: The method of claim 1, further comprising: activating, by the processing system, a processing of task requests from requesting parties on behalf of the user prior to the receiving of the task request, wherein the activating is performed in response to a determination that the user is unavailable to respond to the task requests (FIG. 4, [0050], “one or more tasks may be delegated to a virtual agent such that communication between the virtual agent of one user and the virtual agent of one or more other users occurs in the background with or without intervening input from the users associated with the virtual agents”; [0056], “When an electronic device for a user is put into a particular mode ( e.g., silent mode or vibrate mode) … a virtual agent associated with the user may be assigned the task of monitoring incoming communication to the device and sending a response communication to the sender of the incoming message that the user is currently unavailable”; [0058], “it is determined by the virtual agent associated with the receiving electronic device whether the user is currently available.”; [0059], “the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to communicate … the user who sent the incoming communication may be able to select a time that is convenient for both users … the virtual agents for the two users may send one or more further communications to negotiate a time that is mutually acceptable to both users based on their scheduling information” where the virtual agent associated with the receiving electronic device (of a user) would be activated to transmit a message that the user is unavailable to a sending user (requesting party) on behalf of the receiving user when the receiving user is unavailable to communicate, and the virtual agents for the two users may send further communications to negotiate a time that is mutually acceptable to both users based on their scheduling information.).

Per claim 10 (dependent on claim 9):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Phillips ‘001 discloses: The method of claim 9, wherein the determination is made in response to an input from the user indicating that the user is unavailable to respond to the task requests (FIG. 4, [0056], “When an electronic device for a user is put into a particular mode ( e.g., silent mode or vibrate mode) … a virtual agent associated with the user may be assigned the task of monitoring incoming communication to the device and sending a response communication to the sender of the incoming message that the user is currently unavailable”; [0058], “it is determined by the virtual agent associated with the receiving electronic device whether the user is currently available.”; [0059], “the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to communicate … the user who sent the incoming communication may be able to select a time that is convenient for both users … the virtual agents for further communications to negotiate a time that is mutually acceptable to both users based on their scheduling information” where the virtual agent associated with the receiving electronic device (of a user) would be activated to transmit a message that the user is unavailable to a sending user (requesting party) on behalf of the receiving user based on a determination whether the receiving user is unavailable to communicate or not, which may be trigged by the user inputs of setting a particular mode.).

Per claim 11 (dependent on claim 9):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Phillips ‘001 discloses: The method of claim 9, wherein the determination is made in response to detecting a context of the user indicating that the user is unavailable to respond to the task requests (FIG. 4, [0050], “one or more tasks may be delegated to a virtual agent such that communication between the virtual agent of one user and the virtual agent of one or more other users occurs in the background with or without intervening input from the users associated with the virtual agents”; [0058], “it is determined by the virtual agent associated with the receiving electronic device whether the user is currently available.”; [0059], “the outgoing communication may include additional information to inform the user who sent the incoming message when the unavailable user may be available to communicate … the user who sent the incoming communication may be able to select a time that is convenient for both users … the virtual agents for the two users may send one or more further communications to negotiate a time that is mutually acceptable to both users based on their scheduling information” where the virtual agent associated with the receiving electronic device (of a user) transmits a message that the user is unavailable to a sending user for the sender to select a time for a meeting (task request) on behalf of the receiving user when the user is unavailable to 

Per claim 13 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 discloses: The method of claim 1, wherein the first automated system comprises: a calendar system; a contact management system; a banking system; a computing system; a smart building system; a biometric measurement system; a document management system; a location information system; or a vehicle ([0067], “if the incoming communication included "Where are you?" and the receiving user has given permission to share the user's location, the virtual agent may query the location sensor of the electronic device to determine the location of the user. The process may then proceed to act 520 where a response communication is sent to the virtual agent that sent the incoming communication”).

Per claim 19 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 20 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips ‘001 in view of Obaidi ‘981 and Chenier et al., US-10339957-B1 (hereinafter “Chenier ‘957”).
Per claim 4 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Chenier ‘957 discloses: The method of claim 1, further comprising: identifying, by the processing system, a plurality of contacts of the user; and assigning, by the processing system, trust profiles to the plurality of contacts ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where an individual (user) may authorize (or identify) certain contacts (requesting party) who are specially trusted ones to have permission to initiate a communications.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips ‘001 in view of Obaidi ‘981 with the identification of trusted contacts for initiating communications as taught by Chenier ‘957 because it would start communications session immediately without additional authentication process for trusted contacts [Col. 33], ll. 4-35.

Per claim 5 (dependent on claim 4):

Phillips ‘001 in view of Obaidi ‘981 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein the trust profiles are assigned from a plurality of available trust profiles ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where different permissions (a plurality of trust profiles) are granted to contacts based on different relationships such as friends or family members.).

Per claim 6 (dependent on claim 4):
Phillips ‘001 in view of Obaidi ‘981 and Chenier ‘957 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein the trust profiles are assigned based upon relationships between the user and the plurality of contacts ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where different permissions (a plurality of trust profiles) are granted to contacts based on different relationships such as friends or family members.).

Per claim 7 (dependent on claim 4):
Phillips ‘001 in view of Obaidi ‘981 and Chenier ‘957 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein the requesting party comprises one of the plurality of contacts of the user, wherein the trust profile for the requesting party is identified from the trust profiles assigned to the plurality of contacts ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where an individual (user) may authorize (or identify) certain contacts (requesting party) which are specially trusted ones to have permission to initiate a communication.).

Per claim 8 (dependent on claim 4):

Phillips ‘001 in view of Obaidi ‘981 does not disclose but Chenier ‘957 discloses: The method of claim 4, wherein each of the trust profiles comprises access permission settings for the plurality of automated systems ([Col. 2], ll. 8-42, “a first individual operating a first device may communicate with a second individual operating a second device using one or more types of communication … an individual may authorize certain contacts so that those contacts have permission to initiate and establish a communications session between the individual's electronic device and that contact's electronic device” [Emphasis added.]; [Col. 33], ll. 4-35, “Typically such permissions may be granted to trusted contacts, such as close friends or family members. As a result, a recipient device may, upon an initiating device starting the communications session therewith, substantially immediately begin receiving video and/or audio data from the initiating device” [Emphasis added.] where an individual (user) may authorize (or identify) certain contacts (requesting party) which are specially trusted ones to have permission to initiate a communications between the individual’s electronic device (first automated system) and the contact’s electronic device (another automated system).).

Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips ‘001 in view of Obaidi ‘981 as applied to claim 1 above, and further in view of Wang et al., US-10580405-B1 (hereinafter “Wang ‘405”).
Per claim 12 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Wang ‘405 discloses: The method of claim 1, further comprising: enrolling, by the processing system, the plurality of automated systems for fulfilling queries from requesting parties prior to the receiving of the task request ([Col. 7], ll.9-29, “the second user may restrict who is granted remote control to the second user profile based on specific users … the second user may instead limit permissions by saying "Alexa, grant remote control to John." Thus, the server(s) 120a may initiate voice commands corresponding to the second audio data (e.g., John's command to turn on the lights) using the second user profile”; FIG. 8, [Col. 31], ll.29-58, “data regarding user accounts, shown by the user profile storage 802 … include data regarding the devices associated with particular individual user accounts 804” where a plurality of devices (automated systems) are associated with the particular individual user accounts 804 prior to the receiving of the voice command.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips ‘001 in view of Obaidi ‘981 with the user profile storage matching individual user accounts to associated devices (automated systems) as taught by Wang ‘405 because it would flexibly control multiple devices according to each different user profile.

Per claim 21 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Wang ‘405 discloses: The method of claim 1, wherein the request to override the trust profile requests that the requesting party be permitted to access the second automated system for a limited period of time ([Col. 7], ll. 55-67, the system 100 may determine a length of the remote control (e.g., length of permission) … granted each session, for a fixed duration (e.g., a day, week, etc.) … which enables the first user (requesting party) to initiate voice commands for the second user profile until the remote control is revoked.).
.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips ‘001 in view of Obaidi ‘981 and Abou Mahmoud et al., US-20180099644-A1 (hereinafter “Mahmoud ‘644”).
Per claim 14 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Mahmoud ‘644 discloses: The method of claim 1, further comprising: providing, by the processing system, a notification to the user of the fulfilling of the task request; and obtaining, by the processing system, in response to the notification, an indication from the user to adjust the trust profile of the requesting party ([0010], “by utilizing a delegation process the owner of the vehicle may delegate his or her vehicle to a specific user, and then utilizing an access process the owner may monitor the user's use of the vehicle. First, this insures that the person receiving the delegation for the use of the vehicle is actually the intended person. Second, this insures that the vehicle is used in a way the operator determines and defines in an access type. An access type is a type of access granted to a user for a vehicle” [Emphasis added.]; FIG. 4, [0045], “a function of access program 134 for monitoring use of a vehicle that has been delegated to a user”; [0051], “If access program 134 determines there was a violation of the access type (decision block 408, yes branch), access program issues a notification (step 410). The issue notification may be in the form of an alert … notifying the operator as to the reason why the access type has been violated.” [Emphasis added.]; [0052], “Access program 134 receives input from the operator (step 412). Here, the operator decides what do about the user's violation of the access type and notifies access program 134. For example, if the daughter is delegated access to use the vehicle for four hours and needs an extra hour to complete her errands, the father may notify access program 134 that the daughter is granted an extra hour of access” [Emphasis added.] where the operator or owner (user) may delegate a vehicle (automated system) for a specific user (requesting party) to use the vehicle in a way the operator determines and an access type (task request). If there is a violation of the access type, a notification is issued, which notifies the operator as to the reason of the access type has been violated. ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips ‘001 in view of Obaidi ‘981 with the notification of a violation of an access type for further actions from the operator as taught by Mahmoud ‘644 because it would seamlessly delegate a vehicle to another party and still maintain control over some aspects of the vehicle [0009].

Per claim 15 (dependent on claim 14):
Phillips ‘001 in view of Obaidi ‘981 and Mahmoud ‘644 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Mahmoud ‘644 discloses: The method of claim 14, further comprising: adjusting, by the processing system, the trust profile of the requesting party in accordance with the indication ([0051], “If access program 134 determines there was a violation of the access type (decision block 408, yes branch), access program issues a notification (step 410). The issue notification may be in the form of an alert … notifying the operator as to the reason why the access type has been violated.” [Emphasis added.]; [0052], “Access program 134 receives input from the operator (step 412). Here, the operator decides what do about the user's violation of the access type and notifies access program 134. For example, if the daughter is delegated access to use the vehicle for the father may notify access program 134 that the daughter is granted an extra hour of access” [Emphasis added.] where the father (user) may change the access type (trust profile) for the daughter (requesting party) to grant an extra hour of access.).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips ‘001 in view of Obaidi ‘981 and Quast et al., US-20150169284-A1 (hereinafter “Quast ‘284”; provided by IDS dated 09/18/2018).
Per claim 17 (dependent on claim 1):
Phillips ‘001 in view of Obaidi ‘981 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Quast ‘284 discloses: The method of claim 16, further comprising: receiving, by the processing system, the authorization to override the trust profile, wherein the fulfilling the task request is via the first automated system and via the second automated system in accordance with the authorization ([0169], “the computing device executing process 600 may determine that performance of the task is to be continued on the other device based on input from the user. The user may interact with a virtual assistant on the first device or on the other device to indicate that the user wishes the task to be continued on the other device. For example, a user listening to music on his/her smart phone may provide input either to his smart phone (e.g., via a virtual assistant) or to his/her stereo system (e.g., by pushing a button) that the user wishes to continue listening to the music on the stereo system the user's profile stores information indicating whether the determination to continue performance of a task on another device should be made automatically or based on user input.” [Emphasis added.] where another device (second automated 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips ‘001 in view of Obaidi ‘981 with the continuation of a current task on another device via a user input (authorization) as taught by Quast ‘284 because it would continue to perform a task on another device without an interruption of the task.

Per claim 18 (dependent on claim 17):
Phillips ‘001 in view of Obaidi ‘981 and Quast ‘284 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
Phillips ‘001 in view of Obaidi ‘981 does not disclose but Quast ‘284 discloses: The method of claim 17, further comprising: adjusting, by the processing system, at least one access permission setting for the second automated system in the trust profile of the requesting party ([0169], “the computing device executing process 600 may determine that performance of the task is to be continued on the other device based on input from the user. The user may interact with a virtual assistant on the first device or on the other device to indicate that the user wishes the task to be continued on the other device. For example, a user listening to music on his/her smart phone may provide input either to his smart phone (e.g., via a virtual assistant) or to his/her stereo system (e.g., by pushing a button) that the user wishes to continue listening to the music on the stereo system the user's profile stores information indicating whether the determination to continue performance of a task on another device should be made automatically or based on user input.” [Emphasis added.] where another device (second automated system) associated with the user (requesting party) continues to listen to music by allowing the music the user is listening to be shared with another device (i.e., changing an access permission in the user’s profile).).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SANGSEOK PARK/Examiner, Art Unit 2494       

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494